Case 21-10054-amc        Doc 44    Filed 04/12/21 Entered 04/12/21 08:48:37             Desc Main
                                   Document     Page 1 of 4



                    UNITED STATES BANKRUPTCY COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
_________________________________________
                                          :
In re:                                    : CHAPTER 11
                                          :
RICHARD W. JOHNSON, JR. and               :
ALYSE M. JOHNSON                          : Case No. 21-10054 (AMC)
                                          :
                        Debtors           :
__________________________________________:


                                 CERTIFICATE OF SERVICE


       I, David B. Smith, Esquire, do hereby certify that on April 9, 2021, I caused a true and

correct copy of (1) Order Dated April 9, 2021 establishing important dates with respect to the

plan process; (2) Letter of Transmittal; (3) Ballot For Accepting or Rejecting the Plan; (3)

Debtor’s Plan of Reorganization dated April 7, 2021 (the “Plan”); and (4) a self-addressed

stamped envelope via regular mail upon all creditors and parties in interest in the case.




Date: April 12, 2021                          By: _/s/ David B. Smith
Case 21-10054-amc      Doc 44   Filed 04/12/21 Entered 04/12/21 08:48:37   Desc Main
                                Document     Page 2 of 4



                                    SERVICE LIST
Allegro Credit
1111 Bayhill Drive
Suite 450
San Bruno, CA 94066

AmeriCredit/GM Financial
Attn: Bankruptcy
P.O. Box 183853
Arlington, TX 76096

Credit One Bank
Attn: Bankruptcy Department
Po Box 98873
Las Vegas, NV 89193

Internal Revenue Service
600 Arch Street
Philadelphia, PA 19106-1611

Mercedes-Benz Financial Services
Attn: Bankruptcy
P.O. Box 685
Roanoke, TX 76262

Navient
Attn: Bankruptcy
Po Box 9640
Wiles-Barr, PA 18773

Pennsylvania Dept. of Revenue
Bankruptcy Division
Dept. 280946
Harrisburg, PA 17128

PNC Bank, NA
222 Delaware Avenue
Wilmington, DE 19801

PNC Bank, NA
c/o Joe Horton
201 East 5th Street
Mailstop: B1-BM01-03-5
Cincinnati, OH 45202
Case 21-10054-amc         Doc 44   Filed 04/12/21 Entered 04/12/21 08:48:37   Desc Main
                                   Document     Page 3 of 4



Syncb/PPC
Attn: Bankruptcy
Po Box 965060
Orlando, FL 32896

Tdrcs/Ethan Allen
Ethan Allen Drive
Danbury, CT 06811

The Bancorp Bank
PO Box 77404
Ewing, NJ 08628

Volkswagen Credit, Inc
Attn: Bankruptcy
PO Box 3
Hillsboro, OR 97123

Volkswagen Credit, Inc.
Attn: Bankruptcy
P.O. Box 3
Hillsboro, OR 97123

ACAR Leasing Ltd. d/b/a GM Financial Leasing
PO Box 183853
Arlington, TX 76096

Daimler Trust
c/o BK Servicing, LLC
PO Box 131265
Roseville, MN 5511

Rebecca Solarz, Esquire
KML Law Group, P.C.
701 Market Street, Suite 5000
Philadelphia, PA 19106-1532

Carol E. Momjian, Esquire
Senior Deputy Attorney General
The Phoenix Building
1600 Arch Street, Suite 300
Philadelphia, PA 19103

Internal Revenue Services
PO Box 7346
Philadelphia, PA 19101
Case 21-10054-amc      Doc 44   Filed 04/12/21 Entered 04/12/21 08:48:37   Desc Main
                                Document     Page 4 of 4




Synchrony Bank
c/o PRA Receivables Management, LLC
PO Box 41021
Norfolk, VA 23541

TD Retail Card Services
c/o Creditors Bankruptcy
PO Box 800849
Dallas, TX 75380

Cenlar FSB
Attention Bankruptcy Dept.
425 Phillips Boulevard
Ewing, NJ 08618
